 Case 3:19-cv-00215-L-BN Document 41 Filed 04/13/21                     Page 1 of 2 PageID 170



                         IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

SHAPAT NABAYA,                                    §
                                                  §
       Plaintiff,                                 §
                                                  §
v.                                                §    Civil Action No. 3:19-CV-215-L-BN
                                                  §
BUREAU OF PRISONS, et al.,                        §
                                                  §
       Defendants.                                §

                                              ORDER

       The Findings, Conclusions and Recommendation of the United States Magistrate Judge

(“Report”) (Doc. 38) was entered on December 14, 2020. The Report recommends that court

construe Plaintiff’s Motion for Judgment on the Pleadings (Doc. 36), filed December 9, 2020, as

a motion for relief under Federal Rule of Civil Procedure 59(e) and deny the motion.

       Plaintiff did not file objections to the Report, and the time for doing so has passed. Plaintiff,

instead, moved on December 28, 2020, for an extension of time to file a Rule 59(e) motion (Doc.

39). Thereafter, Plaintiff filed correspondence (Doc. 40), which was docketed on December 30,

2020, and addressed to the magistrate judge. In this correspondence, Plaintiff requests a writ of

mandamus on the ground that “[a]ll federal officers have a ministerial duty to uphold and support

the U.S. Constitution.” Def.’s Ltr. 1-2. Plaintiff appears to further assert that the magistrate judge

does not have the requisite authority to rule on his Motion for Judgment on the Pleadings.

       Having considered the motions, file, record in this case, and Report, the court determines

that the findings and conclusions of the magistrate judge are correct, and accepts them as those of

the court. Accordingly, the court construes Plaintiff’s Motion for Judgment on the Pleadings

(Doc. 36) as a motion for relief under Rule 59(e) and denies the motion. The court cannot extend



Order – Page 1
 Case 3:19-cv-00215-L-BN Document 41 Filed 04/13/21                   Page 2 of 2 PageID 171



Plaintiff’s deadline for filing a motion under Rule 59(e). See Fed. R. Civ. P. 6(b)(2). The court,

therefore, denies Plaintiff Motion for Extension of Time (Doc. 39). The court also denies

Plaintiff’s request for a writ of mandamus, as the magistrate judge had authority to enter the Report

(Doc. 38) in light of this court’s Order of Reference (Doc. 37) that referred Plaintiff’s Motion for

Judgment on the Pleadings for proposed findings and recommendations pursuant to 28 U.S.C. §

636(b). Likewise, all prior Reports in this case were entered by the magistrate judge pursuant

Miscellaneous Order No. 3, as set forth in the first docket sheet entry in this case. To the extent

the writ of mandamus was intended as an objection to the Report (Doc. 38), the objection is

overruled, after having conducted a de novo review of that portion of the Report to which

objection was made.

       It is so ordered this 12th day of April, 2021.



                                                      _________________________________
                                                      Sam A. Lindsay
                                                      United States District Judge




Order – Page 2
